PER CURIAM Appellant filed a rulé1 3.800(a) motion raising' several arguments challenging the legality of his sentences fdr possession of a firearm by a convicted felon and aggravated assault with possession and discharge of á firearm. We affirm the trial court’s conclusion that the sentences are legal, but write to note that the twenty-year sentence for the aggravated assault is legal because of the minimum-mandatory sentence provision of section 775,087(2)(a)2., Florida Statutes (2010). The offense is not subject to reclassification pursuant to section 775.087(1) because a firearm is an essential element of aggravated assault. See § 784.021(1)(a). See Patterson v. State, 693 So.2d 74 (Fla. 1st DCA 1997). AFFIRMED. LEWIS, KELSEY, and M.K. THOMAS, JJ„ CONCUR.